DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amending of claims 18, 21, 22, 31, 35, the cancellation of claim 28 and the addition of claims 36-38.
Claim Objections
The previous claim objection is withdrawn due to the current amendments.
Claim Rejections - 35 USC § 112
The previous 112 rejection is withdrawn due to the current amendments.
Response to Arguments
Applicant's arguments filed 08/13/2021 have been fully considered but they are not persuasive.
The Applicant has argued that zinc oxide (ZnO) is not always electrically conductive, specifically ZnO without dopants being not conductive, and as the Farrell reference lacks a teaching of doping the ZnO (or stating it is conductive) the conductive oxide limitation is not properly met.
The Examiner does not agree. ZnO is a direct wide bandgap semiconductor material (see Borysiewicz NPL cited in the Conclusion section, pg.3 para.2) with has an n-type electrical conductivity even when undoped (pg.3 lines 2-3). Additional references, also cited in the Conclusion section, clearly teach that undoped ZnO is conductive. 
The Examiner does acknowledge that the ZnO material may have a range of conductivity values based on the formation type and any doping characteristics. The claims in their current form only indicate that the oxide material is conductive and do not state a value of that conductivity. The 
The Applicant has further argued that doping the ZnO to make it conductive would disturb the crystallographic order of the material and it would no longer be suitable as a growth substrate as indicated by Farrell.
As outlined above, the ZnO of Farrell is understood to have a conductivity value and therefore would not need to be doped to meet the claim limitation.
The Applicant has further argued that as Yap teaches the interface region can be electrically insulating a skilled artisan would not be motivated to employ the interface area as a conductive material.
The Examiner notes that both Yap (col.1 lines 15-20) and Farrell ([0037, 39]) are related to integrating an electrically pumped laser with a second laser which is optically pumped by the first laser as opposed to using current injection. The use of the conductive material for the interface region in Yap as taught by Farrell would not materially affect the pumping operation of Yap as the ZnO does not have a high conductivity (unless doped) and Yap does not say the interface region cannot be conductive, only that it “may comprise insulating materials” “since electrical current does not need to be supplied … to the Ge layers”. The skilled artisan would remain motivated to use the material of Farrell in the device of Yap as Farrell has demonstrated use of such materials work in the outlined location and would allow for a desired material type to ease manufacturing requirements.
The Applicant has lastly argued using the material of Farrell as the interface of Yap would be more difficult as the manufacturing steps would have to be determined.
The Examiner acknowledges that, like any adaptation of a device, certain changes may need to be made to implement the modification. A person of ordinary skill in the art would still be motivated to make the needed changes to enable the modification in order to gain the outlined benefits of the 
Further, as Farrell has demonstrated, there materials are known in the art to be used with similar lasers. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the laser of these known materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Additionally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
 
The Examiner additionally directs the Applicant’s attention to the newly outlined 102 rejection of claim 35. This rejection relies on the facet coating as the “connecting layer” based on the layer being dichroic. 
For arguments sake, if the Applicant were to successfully dispute the above noted response based on the ZnO material in claim 18, the Yap reference would be understood to remain relevant as a likely 102 rejection for claim 18 using a similar interpretation relying on the facet coating as outlined below for claim 35.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 35, 36 and 38 is/are rejected under 35 U.S.C. 102a1/2 as being anticipated by Yap et al. (US 7826511).
With respect to claim 35, Yap discloses a semiconductor laser diode comprising: a first resonator (fig.1 #30); and a second resonator (fig.1 #40), wherein the first and second resonators have parallel resonator directions along a longitudinal direction and are monolithically integrated into the semiconductor laser diode (fig.1), wherein the first resonator comprises at least a part of a semiconductor layer sequence having an active layer and an active region (col.2 lines 50-55, col.3 lines 3-14) configured to be electrically pumped (fig.1 Vbias) and to generate a first light (fig.1 upper pumping light), wherein the longitudinal direction is parallel to a main extension plane of the active layer, wherein the second resonator has an active region with a laser-active material (col.2 lines 53-57) is configured to be optically pumped by at least a part of the first light to generate a second light (fig.1 #210) partially emitted outwards from the second resonator (fig.1 #210), and wherein the first and second resonators are optically and mechanically coupled to each other by an at least partially transparent connecting layer which at least partially comprises a patterned metal layer and/or is dichroic (fig.1/2 at least one of #260 and/or #280, coatings are dichroic, col.4 line 63- col.5 line 24; the coatings optically couple the laser devices via reflecting the pump laser from the facets to the laser to be 
With respect to claim 36, Yap teaches the first resonator and the second resonator are offset to each other in a direction perpendicular to the longitudinal direction (fig.1 offset vertically).
With respect to claim 38, Yap teaches a first side surface forming a light-outcoupling surface (fig.1 #270); a second side surface forming a rear surface (fig.1 #290); and an outcoupling mirror layer provided on the first side surface (col.4 line 63 – col. 5 line 10), wherein the mirror layer is configured to completely reflect the first light (col.5 lines 10-16) and is partially transparent to the second light (col.5 lines 10-16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-21, 26, 27 and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yap in view of Farrell et al. (US 2016/0322782).
With respect to claim 18, Yap teaches a semiconductor laser diode (fig.1) comprising: a first resonator (fig.1 #30); and a second resonator (fig.1 #40), wherein the first and second resonators have parallel resonator directions along a longitudinal direction and are monolithically integrated into the semiconductor laser diode (fig.1), wherein the first resonator comprises at least a part of a semiconductor layer sequence comprising an active layer and an active region (col.2 lines 50-55, col.3 lines 3-14) configured to be electrically pumped (fig.1 Vbias) and to generate a first light (fig.1 upper pumping light), wherein the longitudinal direction is parallel to a main extension plane of the active layer, wherein the second resonator has an active region with a laser-active material (col.2 lines 53-57) configured to be optically pumped by at least a part of the first light and configured to generate a second light which is partially emitted outwards from the second resonator (fig.1 lower light), wherein the first and second resonators are optically and mechanically coupled to each other by an at least partially transparent connecting layer which at least partially comprises a transparent oxide (col.4 lines 14-19) and/or a patterned metal layer and/or is dichroic. Yap does not specify the oxide to be conductive. Farrell teaches a similar integrated laser and teaches the connecting oxide to be conductive (ZnO, [0096]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of a conductive oxide in the connecting layer of Yap as Yap has stated other oxides are usable (col.4 lines 14-19) and Farrell has demonstrated conductive oxides work functionally in the outlined location which would allow for selection of a desired material type to ease manufacturing requirements.
In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
With respect to claim 19, Yap teaches the first resonator and the second resonator are offset to each other in a direction perpendicular to the longitudinal direction (fig.1 offset vertically).
With respect to claim 20, Yap teaches the first and second resonators are arranged one above the other in a vertical direction corresponding to a growing direction of the semiconductor layer sequence (fig.1).
With respect to claim 21, Yap teaches the second resonator comprises a first part and a second part (fig.1 forward most portion/rear most portion), each part comprising the laser-active material (all material active, col.3 lines 40-49), and wherein the semiconductor layer sequence of the first resonator is arranged between the first part and the second part (fig.1 the upper layer of pump laser #30 is between the forward most part and rear most part of pumped laser #40 in the center of the device).
With respect to claim 26, Yap teaches the active region of the second resonator comprises at least a part of a semiconductor layer sequence (col.3 lines 25-50).
With respect to claim 27, Yap teaches the first and second resonators are parts of the same semiconductor layer sequence (as they can be connected via growth, col.2 lines 64-66).
With respect to claim 31, Yap teaches the first resonator is completely mirror-coated on two sides for the first light (col.4 line 64 – col. 5 line 1).
With respect to claim 32, Yap teaches a first side surface forming a light-outcoupling surface (fig.1 #270); a second side surface forming a rear surface (fig.1 #290); and an outcoupling mirror layer provided on the first side surface (col.4 line 63 – col. 5 line 10), wherein the mirror layer is configured to 
With respect to claim 33, Yap teaches the device outlined above, including at least one coating (fig.1 #260) which is fully reflective for the first light and partially for the second light (col.5 lines 10-16), but does not specify the outcoupling mirror layer comprises a first mirror layer and second mirror layer, the first mirror layer being fully reflective to the first light and the second mirror layer being more reflective to the second light than the first mirror layer. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to separate the combined function of the single mirror coating of Yap into 2 separate mirror coatings as a means of engineering design choice allowing for selection of desired mirror materials to potentially ease production requirements (see MPEP 2144.04 V C).
With respect to claim 34, Yap teaches the device outlined above including a first side surface forming a light-outcoupling surface (fig.1 #270); a second side surface forming a rear surface (fig.1 #290); but does not teach the  semiconductor laser diode comprising: at least one further side surface and/or a bottom side on which a mirroring is located. Farrell teaches a similar integrated laser with pump source (fig.1) which includes a mirror on a bottom surface (fig.1 #128). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize an additional mirror on the bottom of the device of Yap as demonstrated by Farrell in order to prevent light from escaping out the bottom of the device instead of the desired lateral direction and/or to ensure pump light is more fully absorbed.


Claims 22, 24 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yap and Farrell in view of Clayton et al. (US 2003/0026312).

With respect to claim 24, Yap teaches the device outlined above, but does not teach the first resonator comprises a recess in which the second resonator is arranged. Clayton further teaches the first resonator (pump) comprises a recess in which the second resonator is arranged (fig.2, fig.3, fig.10). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a recess in the first resonator in which to dispose the second resonator of Yap as demonstrated by Clayton in order to ensure a large amount of pump light overlap with the gain material.
With respect to claim 30, Yap teaches the device outlined above, but does not teach the semiconductor laser diode comprises a plurality of first resonators and/or a plurality of second resonators, and all of the first and second resonators of the semiconductor laser diode are monolithically integrated into the semiconductor laser diode. Clayton further demonstrates integrating multiple pump lasers with a pumped laser (fig.3, [0025]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize plural pumping lasers in the device of Yap as demonstrated by Clayton in order to increase the amount of pumping light applied to the gain material.

Claims 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yap and Farrell in view of Kaneko (US 6239901).

With respect to claim 25, Yap teaches the device outlined above, including the use of ion-doped solid state materials (col.2 lines 30-32), but does not specify the active region of the second resonator comprises: at least in part a material that is selected from the group consisting of GaN, SiC, sapphire, YAG and YVO4; and at least one dopant which acts as luminous center and which is selected from the group consisting of Ce, Cr, Er, Nd, Ti, Pr and Yb. Kaneko further teaches the material of the solid state laser to be of sapphire (col.5 lines 40-42) doped with Cr or TI (col.3 lines 20-26). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the materials of Kaneko for the solid state laser of Yap in order to select a desired host/dopant to achieve a desired output wavelength of light.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yap and Farrell in view of Sabathil et al. (US 8406265).
With respect to claim 29, Yap teaches the device outlined above, but does not specify the semiconductor layer sequence of the first resonator is free of cladding layers on a side facing the laser-active material of the second resonator, and the laser-active material of the second resonator forms a cladding layer for the first resonator. Sabathil teaches a similar integrated laser with pump structure (fig.1) including the pumping laser (fig.1 #3) to be without a lower clad while the pumped laser includes a material that acts as a clad (fig.1 #5, fig.2 #5). It would have been obvious to one of ordinary skill in the .

Claims 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yap in view of Kaneko.
With respect to claim 37, Yap teaches the device outlined above, including the use of ion-doped solid state materials (col.2 lines 30-32), but does not specify the active region of the second resonator comprises: at least in part a material that is selected from the group consisting of GaN, SiC, sapphire, YAG and YVO4; and at least one dopant which acts as luminous center and which is selected from the group consisting of Ce, Cr, Er, Nd, Ti, Pr and Yb. Kaneko further teaches the material of the solid state laser to be of sapphire (col.5 lines 40-42) doped with Cr or TI (col.3 lines 20-26). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the materials of Kaneko for the solid state laser of Yap in order to select a desired host/dopant to achieve a desired output wavelength of light.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following disclose related integrated pumps with lasers:
US 2006/0039437, 6424669, 5796771, 5982802, 2002/0171919

The following references clearly state that undoped ZnO maintains conductivity:
Borysiewicz (“ZnO as a functional material, a review”; Crystals 2019, 9 505).
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TOD T VAN ROY/               Primary Examiner, Art Unit 2828